DETAILED ACTION

This Office action is in response to the reply filed on 06/22/2021.  Claims 1-2, 4-14, 16-20 and 22 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/28/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-8, 13-14, 17-19 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Paakkinen et al. (US Patent or PG Pub. No. 20110103118, hereinafter ‘118).
Claim 1, ‘118 teaches an inverter (e.g., see Fig. 1-4) comprising: a DC-DC converter (e.g., the DC/DC circuits of Fig. 3 and 4) on an input side of the inverter, the DC-DC converter having three output voltage levels (e.g., the voltage levels at the 
Claim 2, ‘118 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the inverter is a micro-photovoltaic inverter (e.g., see [0012][0015][0024][0035][0037, claim 6, Fig. 3-4).
Claim 7, ‘118 teach the limitation of claim 1 as discussed above.  ‘118 further discloses that wherein inputs of the inverting DC- DC converter and the non-inverting DC-DC converter are fed such that the inputs have different polarities and in particular an equal magnitude (e.g., the magnitude of Uin, see Fig. 3-4).
Claim 8, ‘118 teach the limitation of claim 7 as discussed above.  ‘118 further discloses that wherein the inputs of the inverting DC-DC converter and the non-inverting DC-DC converter are fed such that the inputs have an equal magnitude (e.g., the magnitude of Uin, see Fig. 3-4).

Claim 14, ‘118 teaches a photovoltaic installation (e.g., see Fig. 1-4) comprising: a micro-photovoltaic inverter  including an inverter (e.g., the circuits comprising HBI, see [0012][0015][0024][0035][0037, claim 6, Fig. 3-4), the inverter including: a DC-DC converter on an input side of the inverter, the DC-DC converter having three output voltage levels (e.g., see Fig. 3-4); and an inverter element (e.g., the circuits comprising HBI having at least three input voltage levels (e.g., the voltage levels at the nodes of OT1, OT2, and OT3, see [0034], Fig. 3-4), the inverter element being electrically connected to the DC-DC converter (e.g., see [0034][0041], Fig. 3-4), wherein the DC-DC converter on the input side comprises an inverting DC-DC converter (e.g., the circuits comprising L2, S2, C3, D2, L3) and a non-inverting DC-DC converter (e.g., the circuits comprising L1, S1, D1, L3, see [0032]-[0036], Fig. 3-4), and wherein inputs of the non-inverting DC-DC converter and the inverting DC-DC converter are jointly fed in parallel by a DC voltage (e.g., Uin, see [0032]-[0036], Fig. 3-4).
Claim 17, ‘118 teach the limitation of claim 1 as discussed above.  ‘118 further discloses that wherein inputs of the inverting DC- DC converter and the non-inverting DC-DC converter are fed such that the inputs have different polarities and in particular an equal magnitude (e.g., the magnitude of Uin, see Fig. 3-4).
Claim 18, ‘118 teach the limitation of claim 17 as discussed above.  ‘118 further discloses that wherein the inputs of the inverting DC-DC converter and the non-inverting 
Claim 19, ‘118 teaches the limitations of claim 14 as discussed above.  It further teaches that wherein the non-inverting DC-DC converter comprises a boost converter (e.g., the circuits comprising L1, S1, D1, L3), the inverting DC-DC converter comprises a buck-boost converter, or a combination thereof (e.g., the circuits comprising L2, S2, C3, D2, L3, see [0032]-[0036], Fig. 3-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness. 

Claims 4-6, 16, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Paakkinen et al. (US Patent or PG Pub. No. 20110103118, hereinafter ‘118), in view of Agirman et al. (US Patent or PG Pub. No. 20170288574, hereinafter ‘574).
Claims 4, 16, ‘118 teaches the limitations of claims 1 and 14 as discussed above. ‘118 further disclose that wherein the inverting DC-DC converter and the non-inverting 
 ‘118 does not explicitly disclose that wherein the inverting DC-DC converter and the non-inverting DC-DC converter are configured for output voltages that differ from one another by not more than twenty percent.
‘574 discloses a three-level NPC inverter with non-inverting and inverting DC input supply voltages are fed such that the inputs have different polarities and equal magnitude (e.g., +Vdc, -Vdc, see Abstract; [0019]-0020], Fig. 1-2). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the inverter to include the non-inverting and inverting DC input supply voltages being fed such that the inputs have different polarities and in particular an equal magnitude as disclosed in 574, because it improves neutral point balancing (e.g., see Abstract; [0019]-0020], Fig. 1).
Claims 5, 6, ‘118 teaches the limitations of claim 1 as discussed above. ‘118 further disclose that wherein the inverting DC-DC converter and the non-inverting DC-DC converter are configured for output voltages can be independently controlled (e.g., see [0034]).
 ‘118 does not explicitly disclose that 
wherein the inverting DC-DC converter and the non-inverting DC-DC converter are configured for output voltages that differ from one another by not more than three percent (Claim 5); or 
wherein the inverting DC-DC converter and the non-inverting DC-DC converter are configured for output voltages that differ from one another by not more than 0.5 percent (Claim 6); 
 ‘574 discloses a three-level NPC inverter with non-inverting and inverting DC input supply voltages are fed such that the inputs have different polarities and equal magnitude (e.g., +Vdc, -Vdc, see Abstract; [0019]-0020], Fig. 1-2). 
‘574 reads the same obviousness as discussed in the claim 4 rejection above.
Claim 20, ‘118 teaches an inverter (e.g., see Fig. 1-4) comprising: a DC-DC converter (e.g., the DC/DC circuits of Fig. 3 and 4) on an input side of the inverter, the DC-DC converter having three output voltage levels (e.g., the voltage levels at the nodes of OT1, OT2, and OT3, see [0034], Fig. 3-4); and an inverter element (e.g., the inverter circuits comprising HBI) having at least three input voltage levels, the inverter element being electrically connected to the DC-DC converter (e.g., see [0037][0041], Fig. 3-4), wherein the DC-DC converter on the input side comprises an inverting DC-DC converter (e.g., the circuits comprising L2, S2, C3, D2, L3) and a non-inverting DC-DC converter (e.g., the circuits comprising L1, S1, D1, L3, see [0032]-[0036], Fig. 3-4), and 
 ‘118 does not explicitly disclose that wherein the inverting DC-DC converter and the non-inverting DC-DC converter are configured for output voltages that differ from one another by not more than twenty percent.
‘574 discloses a three-level NPC inverter with non-inverting and inverting DC input supply voltages are fed such that the inputs have different polarities and equal magnitude (e.g., +Vdc, -Vdc, see Abstract; [0019]-0020], Fig. 1-2). 
‘574 reads the same obviousness as discussed in the claim 4 rejection above.
Claims 10-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Paakkinen et al. (US Patent or PG Pub. No. 20110103118, hereinafter ‘118), in view of Mondshine et al. (US Patent or PG Pub. No. 20160118910, hereinafter ‘910).
Claims 10-11, ‘118 teaches the limitations of claim 1 as discussed above.  ‘118 further discloses that wherein the inverter element includes phase leg for phase output voltage, the phase leg being feedable with three input voltage levels of the at least three input voltage levels (e.g., see Fig. 3-4).
‘118 does not explicitly disclose that wherein the inverter element includes three phase legs for three-phase output voltages, each of the three phase legs being feedable with three input voltage levels of the at least three input voltage levels, and wherein the three phase legs are configured in or with the ANPC type, NPC type, or 3L-T type .
‘910 discloses an inverter for photovoltaic installation wherein the inverter element includes three phase legs for three-phase output voltages, each of the three phase legs being feedable with three input voltage levels of the at least three input voltage levels (e.g., the voltage levels at P, MP, N), and wherein the three phase legs are configured in or with the ANPC type (e.g., see Abstract, Fig. 1, 3). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the inverter to include the inverter element as disclosed in ‘910, because it achieves both high efficiency and high power density at a low cost (e.g., see Abstract, [0016]).
Claim 12 rejected under 35 U.S.C. 103(a) as being unpatentable over Paakkinen et al. (US Patent or PG Pub. No. 20110103118, hereinafter ‘118),  in view of Zhang et al. (US Patent or PG Pub. No. 20170185130, hereinafter ‘130).

‘130 discloses an inverter system wherein the inverter element is an extended- ANPC type (e.g., the improved hybrid active neutral-point clamped type structure, see Abstract; Fig. 4-5).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the inverter to include the inverter element as disclosed in ‘130, because it reduced losses and improves efficiency (e.g., see [0001]).
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matters:
For claim 22, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… wherein the non-inverting DC-DC converter and the inverting DC-DC converter operate in an interleaved clocking mode.
Response to Argument
Applicant's arguments filed on 06/22/2021 have been fully considered but are moot in view of the new ground of rejections necessitated by Applicant's current amendment.

Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JUE ZHANG/
Primary Examiner, Art Unit 2838